Exhibit 32.2 CERTIFICATION OF CO-CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 I, Mark Gatto, Co-Chief Executive Officer andCo-President of ICON Capital Corp., the Manager of the Registrant, in connection with the Annual Report of ICON Leasing Fund Twelve, LLC (the “LLC”) on Form 10-K for the year ended December 31, 2011, as filed with the Securities and Exchange Commission on the date hereof (the “Annual Report”) certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Annual Report fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Annual Report fairly presents, in all material respects, the financial condition and results of operations of the LLC. Date: March 30, 2012 /s/ Mark Gatto Mark Gatto Co-Chief Executive OfficerandCo-President ICON Capital Corp. Manager of ICON Leasing Fund Twelve, LLC
